NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ASHLEY FURNITURE INDUSTRIES, INC.,
Plaintiff-Appellant, n

V.

UNITED STATES,
Defendant-Appellee,

AND

UNITED STATES INTERNATIONAL TRADE
COMMISSION, ~
Defendant-Appellee,

AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,

Defendants-Appellees.

2012-1196

ASHLEY FURNITURE V. US 2

Appeal from the United States Court of International
Trade in consolidated case n0. 07-CV-0323, Judge Timo-
thy C. Stanceu.

ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plaintiffs-Appellants,

V.

UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,

AND

INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,

AND

KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendants-Appellees.

2012-1200

Appeal from the United States Court of Internati0na1
Trade in case n0. 08-CV-O3()2, Judge Timothy C. Stanceu.

3 ASHLEY FURNITURE V. US

ON MOTION

Before PROST, Circuit Judge.
O R D E R

Furniture Brands International, Inc. moves for leave
to file briefs amicus curiae in support of Ashley Furniture
Industries, Inc. and Ethan Allen Global, Inc. and Ethan
Allen Operations, Inc. in the above-captioned appeals
The United States, the United States Customs and Bor-
der Protection, and the United States International Trade
C0mmission oppose. Other Defendants-Appellees do not
respond. Plaintiffs-Appellants take no position

Upon consideration thereof,
IT ls ORDERED THAT: -

The motions are granted.

FoR THE CoURT

   /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Joseph W. Dorn, Esq.

Jeffrey S. Grimson, Esq.

Patrick V. Gallagher, Esq.

J ` R. T 1` , E .

C:Sasil,€,:::. Lev(:ri)slrll§]sqfq U.S.CUUHWJ .F0R
David W. D@Bruin, Esq. “‘EFE°E“"" f f
Nancy A. Noonan, Esq. AUG 0 l ZUlZ
Herbert C. Shelley, Esq. _ JAN HMBALY

s23